Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Hoffberg on March 4, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
An unimpeded distalizing jig, comprising:
a pair of tooth fixation mechanisms comprising an anterior tooth fixation mechanism for attachment to an anterior tooth of a dental arch and a posterior tooth fixation mechanism for attachment to a posterior tooth of the dental arch;
an intra dental arch telescoping assembly, comprising a tubular shell 
a tensile force communicating structure affixed to an exterior of the tubular shell, configured to selectively supply a distalizing force to separate the posterior tooth fixation mechanism from the anterior tooth fixation mechanism along the elongated path of the 


Claim 4 has been amended as follows:
The unimpeded distalizing jig according to claim 1, wherein the tubular shell is connected to supply the distalizing force to the posterior tooth fixation mechanism and the rod-like insertion is connected to the anterior tooth fixation mechanism, wherein when 


Claim 5 has been amended as follows:
The unimpeded distalizing jig according to claim 1, wherein the tubular shell is sealed around the rod-like insertion with an O-ring, and wherein the tubular shell has a [[week]] weep hole configured for escape of fluids and saliva from the tubular shell.


Claim 8 has been amended as follows:
The unimpeded distalizing jig according to claim 1, wherein the tubular shell is sealed with an O-ring at an open end of the tubular shell.


Claim 9 has been amended as follows:
A method for unimpeded distalization, comprising:
affixing a pair of tooth fixation mechanisms comprising an anterior tooth fixation mechanism on an anterior tooth of a dental arch and a posterior tooth fixation mechanism on a posterior tooth on the same dental arch;
connecting the pair of tooth fixation mechanisms with an intra dental arch guiding assembly, comprising a tubular shell a rod-like insertion, which constrains and guides the rod-like insertion to move axially along the tubular shell along a predefined path of movement; and
generating a tensile distalizing force on the tubular shell via a hook affixed to the tubular shell, which is off axis with respect to the predefined path, such that the tensile distalizing force is selectively applied through the tubular shell only to the posterior tooth fixation mechanism along the predefined path of movement of the guiding assembly concurrent with a distalizing movement of the posterior tooth fixation mechanism, substantially without applying an anteriorizing force on 


Claim 12 has been amended as follows:
The method according to claim 9, wherein the tubular shell is connected to the posterior tooth fixation mechanism and the rod-like insertion is connected to the anterior tooth fixation mechanism, and when 


Claim 14 has been amended as follows:
The method according to claim 13, further comprising retaining [[an]] the elastic loop on a tooth on an opposite dental arch from the dental arch, and on the hook affixed to the tubular shell, to provide the tensile distalization force.

Claim 15 has been amended as follows:
The method according to claim 9, wherein the intra dental arch guiding assembly is circularly curved, to provide a circumferential path of movement of the rod-like insertion with respect to the tubular shell.

Claim 16 has been amended as follows:
The method according to claim 9, further wherein the tubular shell is sealed around the rod-like insertion with an O-ring at an open end of the tubular shell.


Claim 17 has been amended as follows:
An orthodontic distalizing appliance, comprising:
a rod having an adhesive tooth fixation pad at one end;
a tube, having a universal joint linkage to an adhesive tooth fixation pad at one end and being 
the rod and the tube being operable to form a radially-operable telescoping assembly wherein the rod is configured to freely move selectively along a predefined path within the tube in response to a force; and
a hook, affixed to an exterior of the tube, configured to supply a tensile distalizing force from an elastic band, to separate the adhesive tooth fixation pad of the rod and the adhesive tooth fixation pad of the tube along the path, without applying an anteriorizing force on the rod along the path, and without contact with any other tooth 

Claim 18 has been amended as follows:
The orthodontic distalizing appliance according to claim 17, wherein the tube is a curved tube configured to be connected to a posterior tooth and the rod is a curved rod configured to be connected to an anterior tooth of a common intradental arch, and the path is a predefined curved path

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed unimpeded distalizing jig, comprising an intra dental arch telescoping assembly comprising a tubular shell sealed around a rod-like insertion, a tensile force communicating structure affixed to an exterior of the tubular shell, configured to selectively supply a distalizing force to separate the posterior tooth fixation mechanism form the anterior tooth fixation mechanism along the elongated path of the intra dental arch telescoping assembly concurrent with a distalizing movement of the posterior tooth fixation mechanism, such that the distalizing force is selectively provided to the posterior tooth fixation mechanism along the elongated path substantially without applying a force to the anterior tooth fixation mechanism unit except to normalize a force vector to correct an angled of the rod like insertion to the tensile force communicating structure without applying an anteriorizing force on the anterior tooth fixation mechanism in combination with the other claimed limitations.
The claimed method for unimpeded distalization comprising connecting the pair of tooth fixation mechanisms with an intra dental arch guiding assembly comprising a 
The claimed orthodontic distalizing appliance comprising a tube, having a universal joint linkage to an adhesive tooth fixation pad at one end and being configured to seal around the rod, a hook affixed to an exterior of the tube configured to supply a tensile distalizing force from an elastic band, to separate the adhesive tooth fixation pad on the rod and the adhesive tooth fixation pad on the tube along the path without applying an anteriorizing force on the rod along the path and without contact with any other tooth between the adhesive tooth fixation pad of the rod and the adhesive tooth fixation pad of the tube in combination with the other claimed limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.